Justice PLEICONES.
I respectfully dissent because, in my opinion, an autopsy report is not a medical record within the meaning of the South Carolina Freedom of Information Act (FOIA), S.C.Code Ann. § 30-4-10 et seq. (2007 and Supp.2013). I would hold that such a report is subject to disclosure as provided in S.C.Code Ann. § 17-5-280 (2014), and would therefore reverse the circuit court’s order and remand for further proceedings.
Section 30-4-20(b) (2014) provides that “records which by law are required to be closed to the public are not made open to the public under [FOIA].... ” The initial question, then, is whether autopsy reports are required by law to be closed to the public. In my opinion, they are not closed records, *145although the right to access them is limited by the terms of § 17-5-280.
Chapter 5 of Title 17 of the South Carolina Code regulates “Coroners and Medical Examiners.” Under this chapter, autopsy is a defined term:
(1) “Autopsy” means the dissection of a dead body and the removal and examination of bone, tissue, organs, and foreign objects for the purpose of determining the cause of death and manner of death.
Section 17-5-5(1) (2014).
Section 17-5-280 provides that autopsy reports be made available to prosecutors and law enforcement agents if “necessary for the performance of [their] official duties.” Further, § 17-5-280 provides that an autopsy report “must be furnished upon request to any party to whom the cause of death is a material issue.” (emphasis supplied). In my view, this statute 3 demonstrates that autopsy records are not required by law to be closed to the public under FOIA, and also establishes the legal standard for release of autopsy reports to the public.
In my opinion, the majority errs when it affirms the circuit court’s holding that an autopsy report is a medical record4 and therefore absolutely exempt from disclosure under FOIA. Nonetheless, the majority is rightly concerned with the public dissemination of potentially exempt information that may be contained in an autopsy report, such as that obtained from the decedent’s medical records. Should the autopsy report contain material which is not subject to disclosure, then the coroner or medical examiner to whom the FOIA request is made may redact that information as provided by § 30-4-40(b) (2007).
*146I respectfully dissent, and would reverse and remand for further proceedings consistent with the standard for dissemination of autopsy reports.

. While this statute specifically refers to medical examiners, it is evident that in counties such as Sumter the coroner is the person responsible for maintaining autopsy records.


. The “Coroners and Medical Examiners” chapter treats medical records in a separate statute and creates an extremely limited exception allowing these otherwise exempt documents to be made available to out-of-state coroners. S.C.Code Ann. § 17-5-120 (2014); see also S.C.Code Ann. § 30-4-40(a)(18) (2007) (recognizing limited exception in § 17-5-120).